Citation Nr: 1636071	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bronchitis, including chronic obstructive pulmonary disease ("COPD").  


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 through February 1973 in the United States Air Force.    

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).
This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, as discussed below, the Board finds that the benefit to which the evidence relates may be fully granted on appeal without referral to the AOJ.  38 C.F.R. § 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDING OF FACT

The Veteran's current bronchitis, including symptoms of his COPD, began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis, including COPD, are met.  38 U.S.C.A. §§ 1103(b), 1110, 5103, 5103(a)5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(b)(1), 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Service Connection for Bronchitis and Chronic Obstructive Pulmonary Disease

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
In the instant appeal, the Veteran is seeking service connection for bronchitis.  The Veteran asserts he was treated for bronchitis several times during service and many times post-service.  See January 2013 Notice of Disagreement. 

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with COPD.  See private August 2004 pulmonary function tests (PFTs); private treatment records dated in November 2004 and February 2008; private treatment reports of Dr. J.B., MD., dated in April 2011, June 2011, and November 2011; and April 2012 VA respiratory examination.  In addition, the Veteran has also been diagnosed with chronic bronchitis.  See VA primary care note dated in January 2012 on Virtual VA; private Dr. J.B. treatment notes dated in June 2011 and November 2011.  As such, this evidence shows the presence of current respiratory disorders, chronic bronchitis and COPD.  Therefore, the Board finds the first element of service connection is met. 

In making the above determination that the Veteran has two current respiratory disabilities, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's respiratory diagnoses of record.  In this regard, COPD is defined as any disorder characterized by persistent or recurrent obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) (emphasis added).  As such, chronic bronchitis is a type of COPD and is encompassed within the current COPD disability.  Therefore, COPD, by definition, includes the diagnosis of chronic bronchitis.  Moreover, the criteria used to evaluate COPD under VA regulations are identical to the criteria used to evaluate bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604.  In short, the current disability, whether called chronic bronchitis or COPD, is established.
A review of the Veteran's STRs reveals he was treated on numerous occasions for chronic bronchitis and related symptoms of his lower respiratory system.  For example, the Veteran was treated for "mild bronchitis," with symptoms of coughing and chest congestion in October 1971.  In September 1972, the Veteran was treated for a "viral respiratory infection with bronchitis."  Additionally, the Veteran's separation examination reported he was treated for "chronic bronchitis" in 1972.   Therefore, as a preliminary matter, the Board finds the Veteran experienced an in-service incurrence of bronchitis.  

Following his separation from service, the Veteran continued to receive intermittent treatment for symptoms of bronchitis.  For example, in October 1975, he exhibited a cough productive of white phlegm for three to four days.  The diagnosis was a bronchial disorder.  In January 1976, the Veteran again experienced episodes of coughing and phlegm.  Subsequent examinations document a pattern of lower respiratory symptoms.  For example, in April 1981, the Veteran was diagnosed with an "acute sinobronchial disease," with symptoms of coughing and chest congestion.  During April and October of 1993, the Veteran was diagnosed with chronic bronchitis.  In October 1995, the Veteran was treated for "persistent bronchitis" despite treatment with antibiotics.  Additional diagnoses for bronchitis were made in September 1994, June 1995, June 1998, March 2000, June 2011, November 2011, and January 2012.  These medical records further show the Veteran was diagnosed with COPD beginning in September 2004. 

Therefore, the primary question before the Board is whether a nexus exists between the Veteran's in-service diagnosis and treatment for bronchitis and his current diagnoses for COPD and chronic bronchitis.  Neither the Veteran's chronic bronchitis nor COPD respiratory conditions are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a), and are therefore not entitled to presumptive service connection.  See Walker v. Shinseki, 708 F. 3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in § 3.303(a).  Id.  In this regard, a chronic disease is defined as a disease "persisting over a long period of time."  See Dorland's Illustrated Med. Dictionary 359 (32d ed. 2012).  

In statements throughout his appeal, the Veteran alleges his current COPD is service connected, as he was treated for bronchitis several times during service.  Specifically, in his appeal to the Board, the Veteran stated he never experienced any problems or symptoms of bronchitis before his service with the Air Force.  The Veteran further cited to his history of treatment for respiratory symptoms a short time following his separation as evidence of a nexus.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as symptoms of difficulty breathing.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the medical opinion evidence, to determine whether a nexus between his current COPD/chronic bronchitis and his in-service treatment for bronchitis exists. 

The objective medical evidence, including regular private and VA physical examinations, shows the Veteran has experienced intermittent and recurring symptoms of his chronic bronchitis and COPD.  As discussed above, the Veteran received treatment for symptoms of bronchitis within a few years of his separation from military service.  Despite treatment with bronchodilators and other medications, subsequent physical examinations continued to report signs of wheezing and rhonchi.  For example, a November 2011 note from the Veteran's private physician reported the Veteran "frequently" experiences symptoms of "acute bronchitis" and COPD.  Moreover, a January 2012 VA primary care note describes the Veteran's "usual shortness of breath" and his "periodic exacerbation of chronic bronchitis."  Therefore, the Veteran's post-service treatment records have shown his symptoms continued to return intermittently.  Based upon the foregoing, the Board finds there is sufficient circumstantial evidence to establish a nexus between the Veteran's COPD/chronic bronchitis and his in-service treatment for bronchitis.  

The Board is aware the record contains an unfavorable nexus opinion from an April 2012 VA examination.  The examiner, after examining the Veteran and reviewing the claims file, offered his opinion that the Veteran's COPD was less likely than not caused by his service.  In reaching this conclusion, the examiner noted there was no available evidence which documented any recurring or continued symptoms of bronchitis for nearly 30 years following the Veteran's separation examination.  The VA examiner explained the lack of recurring symptoms, coupled with the "acute" episodes of bronchitis during service, made it less likely than not the Veteran's COPD was service connected.  The VA examiner explained these acute and limited episodes of bronchitis during service did not represented the initial presentation of the Veteran's COPD.  Additionally, the examiner noted the Veteran's long history of smoking which he said was much more likely to be the cause of the Veteran's lower respiratory symptoms.

In this April 2012 examination, the examiner described the Veteran's appeal as a claim of service connection for COPD, rather than chronic bronchitis.  Therefore, a supplemental examination was requested in May 2014 to clarify whether the Veteran's current diagnosis of COPD is related to the documented treatment for bronchitis during service.  The examiner from this May 2014 examination stated bronchitis can be a type of COPD.  Additionally, after reviewing the file and the April 2012 examination, the examiner opined the Veteran's in-service bronchitis was "episodic" and "acute."  The examiner further opined the short-term nature of the Veteran's in-service bronchitis made it less likely than not his COPD is service related. 

The Board notes that both the April 2012 and May 2014 VA examinations rely upon a lack of continued symptoms in support of their negative nexus opinions.  However, as discussed above, the Veteran's medical records clearly show he sought treatment from the time of his separation from service in 1973, through his September 2004 diagnosis for COPD.  In particular, private treatment records dated in the 1970s, 1980s, 1990s, and 2000s are replete with treatment for and diagnoses of chronic bronchitis.  Therefore, the Board finds these opinions to be factually flawed and therefore of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an inaccurate factual premise or an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, the Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).    

The Board further finds the VA examiners' comments regarding the Veteran's history of smoking are not determinative to a grant of service connection.  VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b)(1).  In the instant appeal, the Veteran's STRs show he experienced intermittent symptoms of bronchitis throughout his time in service.  In fact, he was even diagnosed with "chronic" bronchitis during service, according to his September 1972 separation physical.  Therefore, 38 C.F.R. § 3.300(b)(1) applies, and the Veteran is not precluded from establishing service connection, even though he has a significant history of in-service and post-service smoking.   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In conclusion, after a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's chronic bronchitis, including his current COPD.  This finding is appropriate in light of the Veteran's STRs documenting numerous instances of lower respiratory symptoms and continued treatment for chronic bronchitis after separation.  The Board finds the April 2012 and May 2014 examiners' opinions are factually inaccurate and are therefore of no probative value.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for chronic bronchitis, including COPD, is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bronchitis, including COPD, is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


